United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2652
                                   ___________

Mark Alan Hall,                         *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Michael J. Astrue,                      *      [UNPUBLISHED]
Social Security Commissioner,           *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: March 7, 2012
                                Filed: March 14, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Mark Alan Hall appeals from the order of the District Court1 order upholding
the denial of disability insurance benefits. Upon de novo review, we conclude that
the decision of the administrative law judge (ALJ) is supported by substantial
evidence on the record as a whole. See Partee v. Astrue, 638 F.3d 860, 863 (8th Cir.
2011) (standard of review). Specifically, we conclude that the ALJ’s credibility
determination is entitled to deference, see Finch v. Astrue, 547 F.3d 933, 935 (8th

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Cir. 2008) (noting that this Court defers to the ALJ’s credibility determination if the
ALJ explicitly discredits the claimant’s testimony and gives good reasons for doing
so); that the ALJ was not required to develop the record further on Hall’s depression,
see Martise v. Astrue, 641 F.3d 909, 926–27 (8th Cir. 2011) (explaining that the ALJ
is required to order medical examinations only if the medical records before him do
not provide sufficient evidence to determine whether the claimant is disabled);
Dunahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001) (observing that a failure to
“allege depression on [an] application for disability benefits is significant, even if the
evidence of depression was later developed”); that Hall failed to meet his burden of
establishing that his depression or fibromyalgia were severe impairments, see Kirby
v. Astrue, 500 F.3d 705, 707–08 (8th Cir. 2007) (“An impairment is not severe if it
amounts only to a slight abnormality that would not significantly limit the claimant’s
physical or mental ability to do basic work activities.”); and that the ALJ’s
determination as to Hall’s physical residual functional capacity (RFC) is supported
by substantial evidence, see Jones v. Astrue, 619 F.3d 963, 971 (8th Cir. 2010)
(noting that the ALJ is responsible for determining RFC based on all relevant
evidence and that the determination must be supported by some medical evidence).
The District Court is affirmed, and we deny Hall’s motion to supplement the record.
                        ______________________________




                                           -2-